                 Case 19-12378-KBO               Doc 357        Filed 11/26/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )    Case No. 19-12378 (KBO)
                                                                   )
                                      Debtors.                     )    (Jointly Administered)
                                                                   )

    SUPPLEMENTAL ATTORNEY’S DECLARATION IN SUPPORT OF APPLICATION
            TO EMPLOY BRADLEY ARANT BOULT CUMMINGS LLP
                   AS NASHVILLE TENNESSEE COUNSEL

                  I, William L. Norton III, at the request of the U.S. Trustee, and in support of the

Application (Docket No. 205) of the above Debtors for employment of Bradley Arant Boult

Cummings LLP (“Bradley”) as Nashville, Tennessee counsel for the Debtors in these Chapter 11

cases, hereby supplement the Declaration attached to the Application as follows:

                  1.       The only services that Bradley has provided for the Debtors since transfer

of these Chapter 11 cases to Delaware is to respond to inquiries made by various creditors as to

the status of this Chapter 11 case and to respond to questions from the U.S. Trustee for the District

of Delaware regarding the Application for approval as Nashville counsel in these Chapter 11 cases.

It is anticipated that the number of inquiries will decline now that the cases have been transferred

to Delaware for several weeks and that the need for services by Bradley will decline other than to

complete the employment application process and file any required applications for fees.




1
          The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn
Hills, Michigan 48326.
              Case 19-12378-KBO          Doc 357     Filed 11/26/19      Page 2 of 3



               2.      In connection with the proposed retention by the Debtors in these Chapter

11 cases, Bradley undertook to determine whether it had any conflicts or other relationships that

might cause it not to be disinterested or to hold or represent an interest adverse to the Debtors.

Specifically, Bradley obtained from the Debtors and their representatives the names of the

individuals and entities that may be creditors or parties in interest in these Chapter 11 cases. Such

parties are listed on Schedule 1 attached hereto. Bradley has searched its electronic database for

its connection to the entities listed on Schedule 1. To the extent that I have been able to ascertain

that Bradley has been retained within the last three years to represent any party listed on

Schedule 1, they are disclosed on Schedule 2 attached hereto. None of the representations listed

on Schedule 2 involve matters that are connected with the Debtors.

               3.      None of the entities listed on Schedule 2 represent more than 1% of

Bradley's fee receipts for the twelve-month period ending on December 31, 2018.

               4.      To the best of my knowledge, Bradley is a "disinterested person" within the

meaning of § 101(14) of the Bankruptcy Code, as required by § 327(a) of the Bankruptcy Code

and does not hold or represent an interest adverse to the Debtors' estates.

               5.      Bradley did not receive any payments from the Debtors prior to the filing

of the Chapter 11 petitions other than the $75,000.00 that was applied to the payment of pre-

petition fees and expenses as of October 16, 2019. Approximately $65,000 is being held as a

retainer for future allowed post-petition fees and expenses.

               6.      The following is provided in response for request for additional information

set forth in Paragraph D. 1. of the Revised UST Guidelines:

               a. Question: Did Bradley agree to any variation from, or alternatives to, Bradley's

                    standard billing arrangements for this engagement?
Case 19-12378-KBO         Doc 357     Filed 11/26/19     Page 3 of 3



     Answer: No.

b. Question: Do any of Bradley's professionals in this engagement vary their rate

     based on geographic location of the Debtors' Chapter 11 cases?

     Answer: No.

c.   Question: If Bradley has represented the Debtors at any time during the twelve

     months, before the filing of the petition, disclose Bradley's billing rates and

     material financial terms for the pre-petition engagement, including any

     adjustments during the twelve-month petition.

     Answer: Not applicable.

d. Question: Have the Debtors approved Bradley’s budget and staffing plan, and

     if so, for what budget period?

     Answer: Yes, for the period from the Petition Date through January 31, 2020.



THIS 26th day of November, 2019.

                                  /s/ William L. Norton III
                                 William L. Norton III (#10075)
                                 Bradley Arant Boult Cummings LLP
                                 1600 Division St., Suite 700
                                 Nashville, TN 37203
                                 615-252-2397
                                 bnorton@bradley.com
